Matter of Reed v Department of Educ. of the City of N.Y. (2015 NY Slip Op 09193)





Matter of Reed v Department of Educ. of the City of N.Y.


2015 NY Slip Op 09193


Decided on December 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 15, 2015

Mazzarelli, J.P., Richter, Manzanet-Daniels, Kapnick, JJ.


16373 653927/13

[*1] In re Lisa Reed, Petitioner-Appellant,
vThe Department of Education of the City of New York, et al., Respondents-Respondents.


Stewart Lee Karlin Law Group, P.C., New York (Stewart Lee Karlin of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Susan Paulson of counsel), for respondents.

Order and judgment (one paper), Supreme Court, New York County (Joan M. Kenney, J.), entered September 30, 2014, dismissing the petition to vacate and/or modify the Opinion and Award, dated October 21, 2013, which, after a hearing pursuant to Education Law § 3020-a, terminated petitioner's employment as a tenured teacher, unanimously affirmed, without costs.
The charges and specifications of incompetent and ineffective service, during three school years, are supported by adequate evidence showing that petitioner failed to plan and execute lessons, as observed on multiple enumerated dates (see Lackow v Department of Educ. [or "Board"] of City of N.Y., 51 AD3d 563, 567 [1st Dept 2008]). The evidence shows that petitioner continually refused to accept responsibility for her failure to deliver effective instruction. In particular, she failed to implement the school administration's professional development recommendations with regard to lesson planning preparation and execution, proper pacing of lessons, ensuring students stay on task, and assessing students' progress, among other things.
The penalty of termination does not shock our sense of fairness (see Lackow, 51 AD3d at 569).
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 15, 2015
CLERK